Citation Nr: 1634450	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  14-07 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss, for substitution purposes. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability, to include as secondary to bilateral pes planus/plantar fasciitis, for substitution purposes. 
	
3.  Entitlement to service connection for a right knee disability, to include as secondary to bilateral pes planus/plantar fasciitis, for substitution purposes. 

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability, to include as secondary to bilateral pes planus/plantar fasciitis, for substitution purposes. 

5.  Entitlement to service connection for a left knee disability, to include as secondary to bilateral pes planus/plantar fasciitis, for substitution purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from October 1946 to December 1948, and from August 1955 to January 1956.  He died in February 2014.  The appellant is his widow and the substitute-claimant in this appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The appellant requested a hearing before the Board; a hearing was scheduled for April 2016.  The appellant failed to appear for her scheduled hearing, accordingly the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in February 2014 during the pendency of this appeal, and his widow filed a timely request to be substituted as the appellant in his place.

2.  Throughout the rating period on appeal, the Veteran's bilateral hearing loss was manifested by hearing impairment corresponding to no higher than an auditory acuity of Level I.

3.  An August 2008 rating decision last denied service connection for right and left knee disabilities. 

4.  Evidence pertaining to the Veteran's right and left knee disabilities was not previously submitted, relates to unestablished facts that are necessary to substantiate the claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims.

5.  The Veteran's right and left knee disabilities have been attributed to his service-connected bilateral pes planus/plantar fasciitis.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, DC 6100 (2015).

2.  The August 2008 rating decision that last denied service connection for right and left knee disabilities is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  The evidence received since the last final August 2008 rating decision is new and material and the claims for service connection for right and left knee disabilities are reopened.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).
		
4.  A right knee disability is proximately due to or the result of the Veteran's service-connected bilateral pes planus/plantar fasciitis.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

5.  A left knee disability is proximately due to or the result of the Veteran's service-connected bilateral pes planus/plantar fasciitis.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Veteran was service-connected for his bilateral hearing loss.  He alleged that a compensable rating was warranted for his bilateral hearing disability.  

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment. 38 C.F.R. § 4.85 (2015).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86(a) (2015).  Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

The Veteran underwent a September 2012 audiological examination, his only audiological examination during the period on appeal.  The examination revealed the following puretone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
75
95
LEFT
15
20
15
45
60

His puretone average for the right ear was 56 dB; his puretone average for the left ear was 35 dB.  38 C.F.R. § 4.85(d) (2015).  Speech recognition was 96 percent in the right ear and 94 percent in the left ear. 

Applying the findings of the examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for bilateral hearing loss have not been met.  Considering that the Veteran's right ear manifested an average puretone threshold of 56 db, with a 96 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss was Level I impairment.  

With respect to his left ear, considering his left ear manifested an average puretone threshold of 35 db, with an 94 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level I impairment.  

Applying these results to Table VII, a noncompensable evaluation is assigned. 

VA treatment records reflect that the Veteran had been fitted for, and provided with, hearing aids.  The Board is limited in evaluating hearing loss to the mechanical application of the rating schedule under the specified testing methods.  For example, any impact of the hearing loss on the Veteran's daily life cannot be accounted for outside the rating tables of 38 C.F.R. § 4.85.  The noncompensable evaluation assigned for his bilateral hearing loss accurately reflects his disability picture as contemplated under the VA rating criteria throughout the rating period on appeal. 

Throughout the period on appeal, the manifestations of the service-connected bilateral hearing loss disability did not equate with or more nearly approximate the criteria for a compensable rating.  The Board finds that a preponderance of the evidence is against a finding that the service-connected bilateral hearing loss disability warranted a compensable rating during the period on appeal. 

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The September 2012 VA examiner noted that the Veteran had difficulty hearing female voices.

The Board finds these comments are sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities).  Additionally, the Board has considered various lay statements from the Veteran attesting to the impact of his hearing loss.  The Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the record.

The Board is sympathetic to the appellant's position that a higher rating is warranted for the Veteran's service-connected bilateral hearing loss.  However, while the Veteran may have had some problems with his hearing, the audiometric examination results, as compared to the rating criteria, did not warrant a compensable rating during the period on appeal.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable schedular rating for bilateral hearing loss.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

With respect to his increased rating claim, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 was warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, although the Veteran submitted evidence of a medical disability, and made a claim for the highest rating possible for his bilateral hearing loss, he did not submit evidence of unemployability because of his hearing loss, or claim to be unemployable because of his bilateral hearing loss.  The Board has not ignored the fact that the Veteran stated that his hearing loss affected him in everyday life.  However, this fact, in and of itself, does not suggest he could not work because of his service-connected problem or that this issue has been raised by the record.  

II. New and Material Evidence

Prior to his death, the Veteran filed a request to reopen his claims for entitlement to service connection for right and left knee disabilities in July 2012.  

At the time of his last final denials in August 2008, evidence of record included service treatment records, and VA treatment records. 

Since the last final denial, evidence added includes the Veteran's statements, VA and private treatment records, and a VA examination.

Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claims for service connection for right and left knee disabilities are reopened.

III.  Service Connection- Right and Left Knees

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).
	
The Veteran was service-connected for bilateral pes planus/plantar fasciitis.  The appellant and the Veteran attribute the Veteran's knee disabilities to his service-connected bilateral pes planus/plantar fasciitis.  This is primarily a medical issue.  
 
In this regard, a November 2012 private physician noted that he had taken care of the Veteran for years for problems associated with his knees as well as his feet.  He reflected that the Veteran had undergone right and left knee arthroplasties and had done fairly well with the knees.  The physician noted that it was as likely as not that the Veteran's bilateral knee disability was associated with his bilateral pes planus and plantar fasciitis.  In a July 2009 statement, the same physician opined that the Veteran was still having problems with both feet which he felt were probably related to his knee problems and that his knee problems are directly related to his time spent in service.  The same physician, in a January 2007 statement, noted that the Veteran had undergone total knee arthroplasties and he felt that the Veteran's knee issues were directly related to his time in service. 

In a July 2009 statement by the Veteran's VA treating physician it was noted that he was unable to make any definitive statement regarding a direct causal relationship between the Veteran's pes planus and knee osteoarthritis; though he noted a relationship is perhaps conceivable.  The physician stated that such a relationship could not be entirely excluded.  

The Board acknowledges that rationale for the positive opinions is somewhat lacking.  Additionally, the Board recognizes that there are some negative opinions of record, including a September 2009 VA examination.  

As noted above, when a disorder is secondary to a service-connected disability, service connection may be granted for the secondary disorder.  

The Board has considered in detail the medical opinions of record.  In this regard, the Board finds that no one opinion is any more probative than the other.  The opinions are in relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.).

The Board finds that the claims for service connection for a bilateral knee disability may be granted.  Further discussion is simply not warranted.  The nature and extent of these problems related to the service connected disability (excluding the Veteran's age) are not before the Board at this time. 
IV. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

As noted above, a review of the record shows that the Veteran died in February 2014.  Prior to his death, he had pending claims for service connection for his right and left knees and an increased rating claim for his service-connected bilateral hearing loss. Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The newly revised statute provides that, 'If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under § 5121a of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.'  38 U.S.C.A. § 5121A.  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 August 2010.  In March 2014, the RO granted the appellant's request to be substituted as the claimant for the purposes of processing this appeal to completion.

The VA Fast Letter 10-30, in addition to a proposed new regulation for inclusion in 38 C.F.R. Part 3, 14, and 20 [76 Fed. Reg. 8666-8674 (February 15, 2011)], provide that if proper notice was sent to the original appellant, in this case the Veteran, further notice need not be sent to the substituted party.  Here, proper notice was sent to the Veteran, thus additional notice is not required for the appellant.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the Veteran or the appellant has indicated no such records and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  

Next, the Veteran was afforded an examination for his bilateral hearing loss in September 2012.  The Board finds the examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provides the information necessary to evaluate his disability under the applicable rating criteria.  

With respect to his service connection claims for right and left knee disabilities, in light of the favorable decision to grant the claims, any deficiency as to VA's duties to notify and assist is harmless error.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A compensable rating for bilateral hearing loss, as a substitute claimant, is denied.

The claim for service connection for a right knee disability, as a substitute claimant, is reopened.
		
Service connection for a right knee disability, to include as secondary to bilateral pes planus/plantar fasciitis, as a substitute claimant, is granted.

The claim for service connection for a left knee disability, as a substitute claimant, is reopened.  

Service connection for a left knee disability, to include as secondary to bilateral pes planus/plantar fasciitis, as a substitute claimant, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


